DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (Patent No. US 5,276,759).
As to claim 1, Nguyen discloses a wiring member comprising: 
a wire-like transmission member 14 including a transmission line main body and a covering that covers the transmission line main body (figs. 1-2); and 
a sheet member 12 including a wire holding portion 13 (fig. 2) that is directly fixed to the covering of the wire-like transmission member disposed on a main surface and holds the wire-like transmission member, and a covering breakage suppressing portion (fig. 2, the area around holding portion 13) that is provided around the wire holding portion and is broken before breakage of the covering and peeling between the wire holding portion and the covering when a force for peeling is applied to the wire-like transmission member (fig. 1 shows a single conductor being pulled free from the wire harness and the sheet member; col. 1 lines 28-35; col. 1 lines 51-54; col. 1 lines 1-11).

As to claim 8, Nguyen discloses that the covering breakage suppressing portion is provided at an end portion of the sheet member (fig. 1 shows an end portion being pulled apart from the sheet member).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the covering breakage suppressing portion is formed such that the sheet member is broken in a manner of separating in a thickness direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the covering breakage suppressing portion is formed such that a side portion of the wire-like transmission member in the sheet member is broken in a manner of separating in an in-plane direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoe maker et al. (Pub. No. US 2012/0292076) discloses a cable that is separable form a sheet member.
Nguyen et al. (Patent No. us 5,327,513) discloses a wiring harness that allows for individual wires to be separated from the sheet member.
Cox (Patent No. US 4,678,864) discloses a wiring harness capable of being separated from a sheet member.
Hirtle (Patent No. US 2,701,819) discloses a wiring harness capable of being separated from a sheet member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847